Citation Nr: 0605453	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The veteran testified at a November 
2002 hearing and the transcript is of record.  

The Board first considered this appeal in June 2003 and 
determined that additional development was required.  In 
March 2005, the Board again remanded the appeal to ensure 
compliance with the original remand directives and to recover 
identified medical records.  In a March 2005 VCAA notice, the 
RO fulfilled its duty to notify the veteran of the 
information necessary to substantiate his claim and 
additionally requested that the veteran authorize release of 
medical records from Mary Jane Fox, a social worker.  The 
veteran did not respond to that request.  To aid VA in 
obtaining records not in government custody, a claimant must 
cooperate fully and authorize the release of identified 
records.  See 38 C.F.R. § 3.159(c)(1)(i), (ii).  Therefore, 
the Board finds that the March 2005 request for authorization 
satisfied VA's duty to make reasonable efforts to assist the 
veteran in obtaining those medical records.  The issue on 
appeal remains denied and is properly returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Alleged in-service stressors are not corroborated by 
credible supporting evidence.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.A.C. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in March 2001, July 2003, September 2004, 
and March 2005, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In June 2003 and March 2005 decisions, 
the Board found that the original March 2001 VCAA notice was 
inadequate because it did not properly inform the veteran of 
the type of evidence capable of substantiating his claim.  
The RO provided additional notice in September 2004 and March 
2005 and reconsidered the veteran's claim in October 2005.  
In Pelegrini, the Court stated that its decision did not void 
or nullify AOJ actions or decisions in which VCAA was not 
provided prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because he was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate his claim.  Therefore, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.   The VCAA requires VA to order a 
medical examination of a claimant if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but otherwise indicates 
that the veteran has a disability or recurrent symptoms of a 
disability that may be associated with an in-service injury 
or disease.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran's private physician 
opined that the veteran has PTSD related to in-service 
stressors, and a medical examination is not necessary to 
establish those elements of the veteran's claim.  Therefore, 
all known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The veteran states that he is fatalistic, paranoid, and 
occasionally suicidal and has difficulty sleeping, retaining 
energy, maintaining personal relationships, and controlling 
his temper.  He relates these problems to military 
experiences, and declares that he consistently feels guilt 
and depression about his time in service.  He alleges that he 
instinctively reacts to reminders of service trauma, 
including sirens, backfiring cars, gunshots, and helicopters.  
He avers that he feels a general sense of frustration about 
the futility of the Vietnam War and the hostile response to 
Vietnam veterans.  He believes that his negative experiences 
in the military, particularly his hostility to authority, 
transfers to his employers; he avers that he has held forty 
or more jobs in the thirty years following his discharge, and 
his resume notes twelve positions from 1984 to 2000.  

In a December 2000 statement, the veteran's former wife 
stated that the veteran was irritable, depressed, and 
withdrawn.  She alleged that the veteran had difficulty 
maintaining employment and had problems with substance abuse, 
insomnia, and suicidal tendencies.  She believed that the 
veteran internalized guilt over his military experiences and 
noted that he was unwilling to discuss or describe them.  She 
averred that the veteran would not read books or watch movies 
about Vietnam and responded emotionally to reminders of his 
service.  

In January 2000, the veteran initiated counseling with Mary 
Jane Fox, a social worker.  She noted that the veteran 
experienced intense psychological distress when exposed to 
events that symbolized traumatic in-service events.  The 
physician noted that the veteran had difficulty discussing 
military experiences because of his respect for his 
confidentiality orders, but he eventually described in-
service stressors consistent with those alleged in his claim 
for VA benefits.  The physician stated that the veteran 
avoided confrontation with trauma and isolated himself from 
other Vietnam veterans to forestall any discussion of the 
war.  She diagnosed the veteran as having Axis I PTSD related 
to military trauma.  

In January 2001, the private counselor referred the veteran 
to a VA medical center, and he was hospitalized for nine days 
for anxiety and depression.  In June 2001, VA physicians 
noted aspects of PTSD related to the veteran's military 
service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD 
requires medical evidence that the veteran has a current 
diagnosis of PTSD, credible evidence supporting the 
occurrence of an in-service stressor, and medical evidence 
linking the current diagnosis and the in-service stressor.  
See 38 C.F.R. § 3.304(f).  If the stressor is not related to 
combat, it must be supported by credible supporting evidence, 
which cannot consist solely of the veteran's lay testimony or 
after-the-fact medical nexus evidence.  See Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Available service records must support and 
not contradict the veteran's lay testimony concerning the 
noncombat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

The veteran has been diagnosed as having PTSD related to his 
described in-service stressors.  A clear diagnosis of PTSD by 
a mental-health professional is presumed to have been made in 
accordance with applicable Diagnostic and Statistical Manual 
of Mental Disorders criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor.  See 
Cohen, 10 Vet. App. at 140.  Therefore, if corroborated by 
evidence of record, the Board may presume the sufficiency of 
the veteran's alleged stressors.  Because the veteran does 
not claim combat service and did not receive any medals, 
badges, or citations which denote that he participated in 
combat in Vietnam, entitlement to service connection requires 
credible supporting evidence corroborating the existence of 
an in-service stressor.  

The veteran describes several potential stressors related to 
two alleged assignments in Vietnam.  During the first, a 
clandestine five-week to three-month assignment beginning in 
March 1969, the veteran alleges that he served as an expert 
marksman and travelled across Vietnam to assassinate officers 
in POW camps.  He avers that, while liberating camps, he 
"saw many things [his] mind couldn't handle," including 
evidence of hatred, torture, starvation, mutilation, and 
assassination.  He denies receiving specialized training in 
sniper, jungle warfare, or survival tactics.  

During his second alleged assignment from January to November 
1972, the veteran avers that he was stationed in Tan San Nhut 
as a cryptographic equipment repairman.  He maintains that he 
travelled across Vietnam by helicopter to make necessary 
repairs.  He states that the helicopters regularly received 
ground fire and almost crashed on a mission in May or June 
1972.  He claims that, in March or April 1972, he traveled 
through a city that had recently been bombed with napalm and 
observed the resultant mutilation of at least twenty bodies.  
He declares that he was consistently accompanied by Security 
Police, and he states that one policeman indicated that he 
travelled with the veteran because the police had orders to 
kill the veteran if he was in danger of capture.  

The veteran's personnel records note that the veteran was 
trained as an electronic communications and cryptographic 
systems equipment repairman in February 1969 and was 
authorized for top secret clearance in March 1969.  He was 
assigned to Vietnam, and his service medical and dental 
records note treatment in Tan Son Nhut in February, March, 
and April of 1972.  

In November 2004, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) indicated that it had 
reviewed the available historical reports submitted by the 
1964th Communication Group from January to December 1972 but 
was unable to document the anecdotal incidents described by 
the veteran.  In October 2005, the United States Armed 
Services Center for Unit Records Research (CURR) indicated 
that it was unable to document the veteran's alleged 
stressors.
   
The veteran states that he was advised that there are no 
records of his activities in Vietnam in 1969.  He notes that 
his personnel records indicate that he was stationed in Texas 
during the period, and avers that the clandestine nature of 
the operation required concealment of his actual assignment.  
He alleges that his 1972 assignments were similarly covert, 
and he either forgot or was not informed of the specific 
dates of his service, the names of his team members, his 
branch or unit of service, the names of any locations to 
which he traveled, or the names of any distinguishing 
landmarks.  

There is inadequate evidence of record corroborating the 
veteran's alleged in-service stressors.  Evidence from 
personnel records indicating that the veteran had a top 
secret clearance, was trained in equipment repair, and served 
in Vietnam denote specialized training but do not demonstrate 
that the veteran engaged in the described missions.  
Personnel records indicate that the veteran was in Texas 
during his alleged 1969 assignment and reports from his 
Communications Group do not note repair missions or 
encounters with enemy fire.  The veteran is unable to recall 
details of the experiences sufficient to conduct a thorough 
search for documented evidence of his alleged missions.  

The Board cannot rely upon the veteran's contentions or the 
private physician's after-the-fact medical opinion as 
conclusive evidence that the alleged stressors occurred.  
Furthermore, the Board is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Without objective evidence in service records 
corroborating the alleged stressors, the Board cannot find 
that the veteran's current disability is related to service.  
 

ORDER

Service connection for PTSD is denied.




____________________________________________
JAMES L. MARCH	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


